DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 12-15, 18, 20-21 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pub No. 2009/0292206) in view of Kim et al. (US Pub No. 2013/0172747) and Pelissier et al. (US Pub No. 2011/0196237), alone, or, alternatively, further in view of Main et al. (US Pub No. 2009/0299179).
With regards to claim 1, Sato discloses an ultrasound flow imaging method, comprising:
transmitting volume ultrasound beams to a scanning target in a propagation direction to form at least three scanning bodies (i.e. scanning bodies associated with blood flow images A, B, C or 3D images corresponding to the different times depicted in Fig. 13), and each scanning body is derived from the volume ultrasound beams transmitted in one ultrasound propagation direction (paragraph [0033], referring to scanning three-dimensionally the inside of the subject using a 2D array transducer ultrasonic probe that includes ultrasonic transducers arranged in a matrix that transmits a ultrasonic wave generated by the ultrasonic transducers into the inside of a subject, wherein the transmitted ultrasonic wave would inherently be associated with a propagation direction; paragraphs [0073]-[0076], referring to the sequentially created blood flow images A,B and C, which respectively correspond to three different scanning bodies; paragraph [0122], referring to different composite images corresponding to the different times (i.e. t=0,1/4,2/4,3/4); Figures 8 and 13);
receiving echoes of the volume ultrasound beams and obtaining at least three groups of volume ultrasound echo signals, wherein each group of volume ultrasound echo signals is derived from the volume ultrasound beam transmitted in one ultrasound propagation direction (paragraphs [0033], [0035], referring to receiving a reflected wave from the internal tissue, wherein the reflected wave signals are derived from the volume of ultrasound beams transmitted in a propagation direction (i.e. “one ultrasound propagation direction”); paragraphs [0073]-[0076], [0122], referring to the groups of volume ultrasound echo signals corresponding to the blood flow images A,B and C or the different 3D composite images corresponding to the different times as depicted in Figure 13; Figures 8 and 13);
obtaining three-dimensional ultrasound image data (i.e. blood flow images A, B, C or 3D images corresponding to the different times depicted in Fig. 13) of at least a part of the scanning target based on the volume ultrasound echo signals (paragraph [0036], referring to the B-mode processing unit (24) performing creation processing for three-dimensional tissue data to be used for depicting a structure of tissue as a 3D B-mode image based on the received data; paragraphs [0073]-[0076], [0122]; Figures 8 and 13);
obtaining at least three velocity components (i.e. “three-dimensional velocity vector of the blood flow”) of a target point in the scanning target based on the at least three groups of volume ultrasound echo signals, wherein one velocity component (i.e. 3D velocity vector at a particular time) of the target point in the scanning target is calculated based on one group of the at least three groups of volume ultrasound echo signals (paragraph [0077], referring to the 3D velocity vector of the blood flow that is actually measured);
obtaining flow velocity vector information of a target point in the scanning target based on the at least three velocity components (paragraphs [0006], [0037], referring to creating blood-flow information, wherein the blood-flow information includes, for example, an area in which a blood flow is present inside a subject and the velocity, etc. of the blood flow; paragraphs [0062], [0077]-[0078, referring to measuring a three-dimensional velocity vector of the blood flow and wherein a cube, which is calculated based on the 3D velocity vector, is shifted by reflecting an actual measurement, wherein that shifting cube represents the “flow velocity vector information”); and
displaying the three-dimensional ultrasound image data to form a spatial stereoscopic image of the scanning target and superimposing the flow velocity vector information in the spatial stereoscopic image (paragraphs [0055]-[0058], [0062]-[0063], [0072]-[0078], referring to the display of the composite images, wherein the 3D velocity vector of blood flow can be expressed; paragraphs [0103]-[0107], referring to combining three-dimensional particle data created by the blood-flow data converting unit with three-dimensional tissue data stored by the three-dimensional data storage unit, wherein a composite image is created by volume rendering; paragraph [0124]; Figures 6-8; 11-13),
wherein a three-dimensional marker marks the flow velocity vector information, wherein at least one of a size, a color, or a rotation speed of the three-dimensional marker represents a magnitude of the flow velocity vector information, and a direction of a direction indicator of the three-dimensional marker represents a direction of the flow velocity vector information (paragraphs [0066]-[0068], referring to adjusting the size of the particle in accordance with velocity, etc.; paragraph [0077], referring to the 3D velocity vector, which, by definition, has both a magnitude and a direction, being expressed using an arrow, and therefore the “arrow” would necessarily represent both the magnitude and direction of the velocity vector).
However, Sato does not specifically disclose that the volume ultrasound beams are transmitted in at least three ultrasound propagation directions, wherein the at least three ultrasound propagation directions being not in a same plane.  

Further, Sato does not specifically disclose that a direction of a second direction indicator of the three-dimensional marker represents a direction of the flow velocity vector information at a previous time.  
Kim et al. disclose vector Doppler methods capable of accurately obtaining motion (i.e. velocity and direction) of the target object, wherein a cross beam-based method of the vector Doppler methods acquires velocity components of the target object from at least two different directions, and combines the velocity components to form vector information including three-dimensional direction information and velocity information (paragraphs [0005]-[0006], [0034], [0037]-[0038]; note that “at least two different directions” encompasses more than two different directions (i.e. at least three ultrasound propagation directions); paragraphs [0069]-[0083], referring to the processing unit being configured to form vector information based on the Doppler mode ultrasound data, wherein for a three-dimensional environment, the ultrasound signals are transmitted in an additional third direction D3 and vector information is calculated from at least three velocity components corresponding to each different transmission beam direction; paragraphs [0090]-[0093]; Figures 5-6, note that the different transmission direction are not in the same plane; Figures 15, 18).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the volume ultrasound beams of Sato be transmitted in at least three ultrasound propagation directions, wherein the at least three ultrasound propagation directions are not in a same plane, as taught by Kim et al., in order to accurately obtain motion of the target object/point (paragraphs [0005]-[0006]).
However, the above combined references do not specifically disclose that a direction of a second direction indicator of the three-dimensional marker represents a direction of the flow velocity vector information at a previous time.  
Pelissier et al. disclose an apparatus and method for measuring and analyzing blood flow in vessel in the bodies of living subjects, wherein time-persistence is applied to displayed vector-markers so that time-varying characteristics of the blood flow may be perceived (paragraph [0078]; Figure 5).  Arrows 52A, 52B and 52C are overlaid on a displayed B-mode image (54) and correspond to true velocity vectors acquired at different times (paragraph [0078]).  Arrows 52A, 52B and 52C appear differently so the time relations between them may be perceived, wherein Arrow 52A corresponds to the most recently determined true velocity vector and Arrows 52B and 52C correspond to earlier determined true velocity vectors (paragraphs [0068], [0078]-[0080]; Figure 5, note that Arrows 52B,C represent a direction of a second direction indicator that represents a direction of the flow velocity vector information at a previous time).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the above combined references to have a direction of a second direction indicator of the three-dimensional marker represent a direction of the flow velocity vector information at a previous time, as taught by Pelissier et al., in order to perceive the time-varying characteristics of blood flow (paragraph [0078]).  
With regards to the limitations “obtaining at least three velocity components of a target point in the scanning target based on the at least three groups of volume ultrasound echo signals, wherein one velocity component of the target point in the scanning target is calculated based on one group of the at least three groups of volume ultrasound echo signals” and “obtaining flow velocity vector information of the target point in the scanning target based on the at least three velocity components”, if Sato is viewed as not teaching this limitation, alternatively, Kim et al. does disclose accurately obtaining motion information by obtaining at least three velocity components of a target point in the scanning target based on the at least three groups of volume ultrasound echo signals, wherein one velocity component of the target point in the scanning target is calculated based on one group of the at least three groups of volume ultrasound echo signals and obtaining flow velocity vector information of the target point in the scanning target based on the at least three velocity components (paragraphs [0006], [0069]-[0083], referring to the processing unit being configured to form vector information (i.e. “flow velocity vector information”) based on the Doppler mode ultrasound data, wherein for a three-dimensional environment, the ultrasound signals are transmitted in a third direction D3 and vector information is calculated from at least three velocity components corresponding to each different transmission beam direction; paragraphs [0090]-[0093], referring to processing unit relocating the position of the at least one particle on a line “at every predetermine frame”, wherein the “frame” in a 3D environment embodiment would correspond to a volume; Figures 15, 18).
Therefore, alternatively, it would have been obvious to one of ordinary skill in the art to further modify the method of Sato to further comprise obtaining at least three velocity components of a target point in the scanning target based on the at least three groups of volume ultrasound echo signals, wherein one velocity component of the target point in the scanning target is calculated based on one group of the at least three groups of volume ultrasound echo signals and obtaining flow velocity vector information of the target point in the scanning target based on the at least three velocity components, as taught by Kim et al., in order to accurately obtain motion of the target object/point (paragraphs [0005]-[0006]).
With regards to the direction indicator limitation, alternatively, if it is not clear that the “arrow” set forth in paragraph [0077] of Sato serves as a direction indicator of the three-dimensional marker and whose direction represents a direction of the flow velocity vector information, Main et al. disclose acquiring ultrasound data using 3D ultrasound techniques, wherein the acquired ultrasound data is analyzed, such as by using motion tracking or ultrasound software analysis such as “Velocity Vector Imaging (VVI)” (paragraphs [0034], [0036]).  The tracking algorithm is automatically applied to a set of points on a contour in a sequence of two dimensional sequences of B-mode images, wherein the velocity is displayed as a vector overlaid on the B-mode image (paragraph [0037]).  The length and direction of the tracking arrows reflects the magnitude and direction of the velocity vector at that point and provides a “real-time” display of cardiac tissue motion (paragraph [0037], [0039]).
Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the arrow/line indicator of the three-dimensional marker of Sato with a direction indicator whose direction represents a direction of the flow velocity vector information, as taught by Main et al., as the substitution of one known indicator for representing velocity vector information for another yields predictable results to one of ordinary skill in the art and to provide a “real-time” display of tissue motion (paragraphs [0037], [0039]).  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.  
With regards to claim 2, Sato discloses that the flow velocity vector information of the target point comprises flow velocity vectors obtained when the target point successively moves to corresponding positions in the spatial stereoscopic image (paragraphs [0076]-[0078]).
With regards to claims 3, Sato discloses that superimposing the flow velocity vector information on the spatial stereoscopic image further comprises marking the flow velocity vectors obtained when the target point successively moves to the corresponding positions to form a flow velocity vector mark flowing over time (paragraphs [0076]-[0078]; Figures 7-8, 11-12).
With regards to claim 4, Sato discloses that the spatial stereoscopic image comprises at least one of stereoscopic image regions which represent tissues according to anatomical tissue structural and hierarchical relationship, wherein color of the stereoscopic image region is configured to distinguish the stereoscopic image region from adjacent stereoscopic image regions; and a contour line of the stereoscopic image region is displayed so as to highlight the flow velocity vector information of the target point (paragraphs [0063]-[0065], referring to the color of the particles being based on the velocity, which would result in stereoscopic image regions being distinguished from adjacent stereoscopic regions; paragraphs [0098]-[0100]; Figures 6, 7A and 12).
With regards to claim 5, Sato discloses that superimposing the flow velocity vector information on the spatial stereoscopic image comprises configuring gone or more of a color and a shape of a flow velocity vector mark used for marking the flow velocity vector information in the spatial stereoscopic image so as to distinguish the flow velocity vector information from a background image section in the stereoscopic image or distinguish a velocity level of the flow velocity vector information (paragraphs [0063]-[0068]; Figures 6-7, 12-13).
With regards to claim 12, Sato discloses that in obtaining the flow velocity vector information of the target point in the scanning target based on the volume ultrasound echo signals, the target point is selected by at least one of obtaining a distribution density instruction inputted by a user and randomly selecting the target point in the scanning target according to the distribution density instruction; obtaining a position indication instruction (i.e. “display-subject region setting request”) inputted by a user and obtaining the target point according to the position indication instruction, or randomly selecting the target point in the scanning target according to a preset distribution density (paragraphs [0042], [0045]-[0051]; Figures 9 and 11).
With regards to claim 13, Sato disclose that the selection is performed by moving a stereoscopic cursor displayed in the spatial stereoscopic image, or the distribution density or position of the target point is selected by a gesture input (i.e. gesture input associated with a mouse input) so as to obtain the distribution density instruction or position indication instruction inputted bythe user (paragraphs [0042], [0045]-[0051]; Figures 9 and 11).  
With regards to claim 14, Sato discloses that superimposing the flow velocity vector information further comprises using a connection mark to connect multiple positions in the spatial stereoscopic image to which a same target point successively moves to form a movement trajectory of such target point, and displaying the connection mark in the spatial stereoscopic image (paragraph [0077]-[0078], referring to the connection of two points of the positions with a straight line or arrow).
With regards to claim 15, Sato discloses that the connection mark comprises a slender cylinder, a segmental slender cylinder, or a comet tail-like mark (paragraph [0077], referring to use of an arrow, which can be considered to be a “comet tail-like mark”).
With regards to claim 18, Sato discloses that the three-dimensional ultrasound image data is displayed to form the spatial stereoscopic image of the scanning target and the flow velocity vector information is superimposed in the spatial stereoscopic image using holographic display techniques or volume three-dimensional display techniques (paragraphs [0055]-[0058], [0062]-[0063], [0072]-[0078], paragraphs [0103]-[0107], referring to combining three-dimensional particle data created by the blood-flow data converting unit with three-dimensional tissue data stored by the three-dimensional data storage unit, wherein a composite image is created by volume rendering; Figures 6-8; 11-12)
	With regards to claim 20, Sato discloses that transmitting the volume ultrasound beams to the scanning target such that the volume ultrasound beams propagate in a space in which the scanning target is located to form a scanning body comprises exciting a portion, or all of transducers to transmit the volume ultrasound beams to the scanning target in one or more ultrasound propagation directions, wherein each scanning body is derived from the volume ultrasound beams transmitted in one ultrasound propagation direction (paragraphs [0033]-[0034]).
	With regards to claim 21, Sato disclose that receiving the echoes of the volume ultrasound beams and obtaining the volume ultrasound echo signals comprises receiving echoes of the volume ultrasound beams from multiple scanning bodies and obtaining multiple groups of volume echo signals, and wherein obtaining the flow velocity vector information of the target point in the scanning target based on the volume ultrasound echo signals comprises obtaining multiple velocity components based on the multiple groups of volume echo signals, wherein one velocity component of the target point in the scanning target is calculated based on one of the multiple groups of volume echo signals and synthesizing the flow velocity vector of the target point using the multiple velocity components, and generating the flow velocity vector information of the target point (paragraphs [0033]-[0037]; paragraphs [0076]-[0077], referring to calculation of a three-dimensional velocity vector; Figures 11-13).
	With regards to claim 32, Sato discloses that a first three-dimensional marker having a location nearer an observation point is displayed larger than a second three-dimensional marker having a location farther from the observation point (see Figures 11-12 and 21, wherein a first three-dimensional marker is displayed larger at a location nearer an observation point (i.e. in Figure 11, the observation point can be viewed as being in the region 212) than a second three-dimensional marker having a location farther from the observation point (i.e. at a location farther than a location in the region 212).

Claims 22-23, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al. and Lazenby (US Patent No. 5,855,557), alone, or alternatively, further in view of Main et al..
With regards to claim 22, Sato discloses an ultrasound flow imaging system comprising:
a probe (21) (paragraph [0033]; Figures 1-2);
a transmitting circuit (22) which excites the probe to transmit volume ultrasound beams to a scanning target in a propagation direction to form at least three scanning bodies (i.e. scanning bodies associated with blood flow images A, B, C or 3D images corresponding to the different times depicted in Fig. 13), and each scanning body is derived from the volume ultrasound beams transmitted in one ultrasound propagation direction (paragraph [0033], referring to scanning three-dimensionally the inside of the subject using a 2D array transducer ultrasonic probe that includes ultrasonic transducers arranged in a matrix that transmits a ultrasonic wave generated by the ultrasonic transducers into the inside of a subject, wherein the transmitted ultrasonic wave would inherently be associated with a propagation direction; paragraphs [0073]-[0076], referring to the sequentially created blood flow images A,B and C, which respectively correspond to three different scanning bodies; paragraph [0122], referring to different composite images corresponding to the different times (i.e. t=0,1/4,2/4,3/4); Figures 8 and 13);
a receiving circuit and a beam forming unit (23) which receive echoes of the volume ultrasound beams and obtain at least three groups of volume ultrasound echo signals, wherein each group of volume ultrasound echo signals is derived from the volume ultrasound beam transmitted in one ultrasound propagation direction (paragraphs [0033], [0035], referring to receiving a reflected wave from the internal tissue, wherein the reflected wave signals are derived from the volume of ultrasound beams transmitted in a propagation direction (i.e. “one ultrasound propagation direction”); paragraphs [0073]-[0076], [0122], referring to the groups of volume ultrasound echo signals corresponding to the blood flow images A,B and C or the different 3D composite images corresponding to the different times as depicted in Figure 13; Figures 8 and 13);
a data processing unit (24, 25) which obtains three-dimensional ultrasound image data of at least a part of the scanning target based on the volume ultrasound echo signals (paragraph [0036], referring to the B-mode processing unit (24) performing creation processing for three-dimensional tissue data to be used for depicting a structure of tissue as a 3D B-mode image based on the received data; paragraphs [0073]-[0076], [0122]; Figures 8 and 13);
obtains at least three velocity components of a target point in the scanning target based on the at least three groups of volume ultrasound echo signals (paragraph [0077], referring to the 3D velocity vector of the blood flow that is actually measured);
and obtains flow velocity vector information of a target point in the scanning target based on the at least three velocity components, wherein one velocity component of the target point in the scanning target is calculated based on one group of the at least three groups of volume ultrasound echo signals (paragraphs [0006], [0037], referring to creating blood-flow information, wherein the blood-flow information includes, for example, an area in which a blood flow is present inside a subject and the velocity, etc. of the blood flow; paragraphs [0062], [0077]-[0078], referring to measuring a three-dimensional velocity vector of the blood flow and wherein a cube, which is calculated based on the 3D velocity vector, is shifted by reflecting an actual measurement, wherein that shifting cube represents the “flow velocity vector information”);
 and
a stereoscopic display device (12) which receives the three-dimensional ultrasound image data and the flow velocity vector information of the target point, displays the three-dimensional ultrasound image data to form a spatial stereoscopic image of the scanning target, and superimposes the flow velocity vector information in the spatial stereoscopic image (paragraphs [0043]; [0055]-[0058], [0062]-[0063], [0072]-[0078], referring to the display of the composite images, wherein the 3D velocity vector of blood flow can be expressed; paragraphs [0103]-[0107], referring to combining three-dimensional particle data created by the blood-flow data converting unit with three-dimensional tissue data stored by the three-dimensional data storage unit, wherein a composite image is created by volume rendering; Figures 1-2, 6-8; 11-12),
wherein a three-dimensional marker marks the flow velocity vector information, wherein a parameters (i.e. size) of the three-dimensional marker represents a magnitude of the flow velocity vector information, and a direction of a direction indicator of the three-dimensional marker represents a direction of the flow velocity vector information (paragraphs [0066]-[0068], referring to adjusting the size of the particle in accordance with velocity, etc.; paragraph [0077], referring to the 3D velocity vector, which, by definition, has both a magnitude and a direction, being expressed using an arrow, and therefore the “arrow” would necessarily represent both the magnitude and direction of the velocity vector).
However, Sato does not specifically disclose that the volume ultrasound beams are transmitted in at least three ultrasound propagation directions, wherein the at least three ultrasound propagation directions being not in a same plane.  
Further, Sato does not specifically disclose that the parameter of the three-dimensional marker that represents the magnitude of the flow velocity vector information is a rotation speed of the three-dimensional marker.  
Kim et al. disclose vector Doppler methods capable of accurately obtaining motion (i.e. velocity and direction) of the target object, wherein a cross beam-based method of the vector Doppler methods acquires velocity components of the target object from at least two different directions, and combines the velocity components to form vector information including three-dimensional direction information and velocity information (paragraphs [0005]-[0006], [0034], [0037]-[0038]; note that “at least two different directions” encompasses more than two different directions (i.e. at least three ultrasound propagation directions); paragraphs [0069]-[0083], referring to the processing unit being configured to form vector information based on the Doppler mode ultrasound data, wherein for a three-dimensional environment, the ultrasound signals are transmitted in an additional third direction D3 and vector information is calculated from at least three velocity components corresponding to each different transmission beam direction; paragraphs [0090]-[0093]; Figures 5-6, note that the different transmission direction are not in the same plane; Figures 15, 18).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the volume ultrasound beams of Sato be transmitted in at least three ultrasound propagation directions, wherein the at least three ultrasound propagation directions are not in a same plane, as taught by Kim et al., in order to accurately obtain motion of the target object/point (paragraphs [0005]-[0006]).
However, the above combined references do not specifically disclose that the parameter of the three-dimensional marker that represents the magnitude of the flow velocity vector information is a rotation speed of the three-dimensional marker.  
Lazenby disclose a system that interrogates a region with ultrasound and then generates a vector field of values representing the velocity sensed at a plurality of image element positions, wherein spatial changes in the velocity vector field are then determined and displayed to the user in real time (Abstract). The degree of expansion or compression of any given element of a region is indicated by its velocity magnitude (speed) value and by the change in magnitude of the velocity between the element and its surrounding region of elements (column 5, lines 17-27).  There could, for example, be very fast flow of blood through an artery, with little expansion of the surrounding arterial tissue and no expansion of the blood itself, or a relatively hard lump in otherwise homogeneous tissue would normally exhibit less elasticity and compression than its surrounding tissue (column 5, lines 16-27).  The direction of arrows can be viewed as “rotating”, which can indicate a boundary region between two tissue layers or that the two tissue layers are torn or otherwise separated, thus causing non-uniform motion between them (column 5, lines 28-43, note that the marker representing a magnitude of the flow velocity vector information is associated with a rotation speed).  The quantity of interest is not just the speed but rather the degree of change of direction of the velocity, wherein quickly changing velocity directions might indicate turbulence (column 5, lines 28-43). The rotation for each point of the velocity vector can be displayed by calculating and displaying its magnitude by varying pixel brightness such that the brightness of the pixel is proportional or otherwise related to the magnitude (column 6, lines 44-60, note that the change in pixel brightness is associated with a rotation (i.e. rotation of pixel colors/brightness) speed).  Displaying the magnitude of the rotation at each point would give information about the degree to which any rotation at all is taking place at the point in question (column 6, lines 52-54).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the parameter of the three-dimensional marker that represents the magnitude of the flow velocity vector information be a rotation speed of the three-dimensional marker, as taught by Lazenby, in order to observe the degree of expansion/compression of tissue which aids in identifying very fast flow of blood, a boundary region between two tissue layers, turbulence, etc., (column 5, lines 16-43).  
With regards to the limitations “obtaining at least three velocity components of a target point in the scanning target based on the at least three groups of volume ultrasound echo signals, wherein one velocity component of the target point in the scanning target is calculated based on one group of the at least three groups of volume ultrasound echo signals” and “obtaining flow velocity vector information of the target point in the scanning target based on the at least three velocity components”, if Sato is viewed as not teaching this limitation, alternatively, Kim et al. does disclose accurately obtaining motion information by obtaining at least three velocity components of a target point in the scanning target based on the at least three groups of volume ultrasound echo signals, wherein one velocity component of the target point in the scanning target is calculated based on one group of the at least three groups of volume ultrasound echo signals and obtaining flow velocity vector information of the target point in the scanning target based on the at least three velocity components (paragraphs [0006], [0069]-[0083], referring to the processing unit being configured to form vector information (i.e. “flow velocity vector information”) based on the Doppler mode ultrasound data, wherein for a three-dimensional environment, the ultrasound signals are transmitted in a third direction D3 and vector information is calculated from at least three velocity components corresponding to each different transmission beam direction; paragraphs [0090]-[0093], referring to processing unit relocating the position of the at least one particle on a line “at every predetermine frame”, wherein the “frame” in a 3D environment embodiment would correspond to a volume; Figures 15, 18).
Therefore, alternatively, it would have been obvious to one of ordinary skill in the art to further modify the method of Sato to further comprise obtaining at least three velocity components of a target point in the scanning target based on the at least three groups of volume ultrasound echo signals, wherein one velocity component of the target point in the scanning target is calculated based on one group of the at least three groups of volume ultrasound echo signals and obtaining flow velocity vector information of the target point in the scanning target based on the at least three velocity components, as taught by Kim et al., in order to accurately obtain motion of the target object/point (paragraphs [0005]-[0006]).
With regards to the direction indicator limitation, alternatively, if it is not clear that the “arrow” set forth in paragraph [0077] of Sato serves as a direction indicator of the three-dimensional marker and whose direction represents a direction of the flow velocity vector information, Main et al. disclose acquiring ultrasound data using 3D ultrasound techniques, wherein the acquired ultrasound data is analyzed, such as by using motion tracking or ultrasound software analysis such as “Velocity Vector Imaging (VVI)” (paragraphs [0034], [0036]).  The tracking algorithm is automatically applied to a set of points on a contour in a sequence of two dimensional sequences of B-mode images, wherein the velocity is displayed as a vector overlaid on the B-mode image (paragraph [0037]).  The length and direction of the tracking arrows reflects the magnitude and direction of the velocity vector at that point and provides a “real-time” display of cardiac tissue motion (paragraph [0037], [0039]).
Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the arrow/line indicator of the three-dimensional marker of Sato with a direction indicator whose direction represents a direction of the flow velocity vector information, as taught by Main et al., as the substitution of one known indicator for representing velocity vector information for another yields predictable results to one of ordinary skill in the art and to provide a “real-time” display of tissue motion (paragraphs [0037], [0039]).  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.  
With regards to claims 23, Sato discloses that superimposing the flow velocity vector information on the spatial stereoscopic image further comprises marking the flow velocity vectors obtained when the target point successively moves to the corresponding positions to form a flow velocity vector mark flowing over time (paragraphs [0076]-[0078]; Figures 7-8, 11-12).
With regards to claims 25, Sato discloses that superimposing the flow velocity vector information further comprises using a connection mark to connect multiple positions in the spatial stereoscopic image to which a same target point successively moves to form a movement trajectory of such target point, and displaying the connection mark in the spatial stereoscopic image (paragraph [0077]-[0078], referring to the connection of two points of the positions with a straight line or arrow).
With regards to claim 29, Sato discloses that the three-dimensional ultrasound image data is displayed to form the spatial stereoscopic image of the scanning target and the flow velocity vector information is superimposed in the spatial stereoscopic image using holographic display techniques or volume three-dimensional display techniques (paragraphs [0055]-[0058], [0062]-[0063], [0072]-[0078], paragraphs [0103]-[0107], referring to combining three-dimensional particle data created by the blood-flow data converting unit with three-dimensional tissue data stored by the three-dimensional data storage unit, wherein a composite image is created by volume rendering; Figures 6-8; 11-12)

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al. and Pelissier et al., alone, or alternatively, further in view of Main et al., as applied to claim 1 above, and further in view of Wachsberg (“B-Flow Imaging of the Hepatic Vasculature: Correlation with Color Doppler Sonography”, June 2007).
With regards to claim 6, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that obtaining the three-dimensional ultrasound image data comprises of obtaining an enhanced three-dimensional ultrasound image data of at least a part of the scanning target using grayscale blood flow imaging.
Wachsberg discloses that, as an alternative to using color Doppler sonography to obtain blood flow information, a technique called B-flow imaging can be used which is a non-Doppler technology that directly displays flowing intravascular echoes during real-time gray-scale sonography (Abstract; pg. 522, Section “B-Flow Imaging”).  The technique is simple to learn and operate, with fewer parameters to manipulate than color Doppler sonography, and further B-Flow imaging correctly displays normal and pathological vascular structures for which Doppler sonography findings have been misleading or erroneous (Abstract; pg. 522, Section “B-Flow Imaging”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the obtaining the three-dimensional ultrasound image data of Sato (or Sato in view of Main et al.) comprise of obtaining an enhanced three-dimensional ultrasound image data of at least a part of the scanning target using grayscale blood flow imaging, as taught by Wachsberg, in order to provide a simple, easy to learn technique for obtaining blood flow information and accurately display normal and pathological vascular structure (Abstract; pg. 522, Section “B-Flow Imaging”).
With regards to claim 7, Sato disclose that obtaining the 3D ultrasound imaging data of at least a part of the scanning target further comprises segmenting a region of interest representing a flow area in the enhanced three-dimensional ultrasound image data to obtain a cluster block region like cloud (paragraphs [0050]-[0053], referring to extracting (i.e. segmenting) an area in which a blood flow is present; further, the blood flow is depicted with a plurality of particles arranged in three dimensions in a scattered manner, which, as seen in Figures 5-6 and 12-13, results in a cluster block region “like a cloud” ; Figures 4-6, 12-13); and wherein displaying the three-dimensional ultrasound image data to form the spatial stereoscopic image of the scanning target further comprises displaying the cluster block region like a cloud in the displayed spatial stereoscopic image to form a cluster block rolling over time (paragraphs [0117], [0122]; Figure 13). 
With regards to claim 8, Sato discloses that displaying the cluster block region like a cloud in the displayed spatial stereoscopic image comprises superimposing color on the cluster block region like a cloud (paragraph [0119], referring to the colors of particles being varied in accordance with the velocity of blood flow).
With regards to claims 9 and 10, Sato (or Sato in view of Main et al.) in view of Wachsberg discloses that the segmenting the region of interest comprises segmenting the region of interest representing the flow area in the enhanced 3D ultrasound image data based grayscale of image to obtain the cluster block regions with different grayscale characteristics; and wherein displaying the cluster block regions like a cloud in the displayed spatial stereoscopic image comprises rendering the cluster block regions with different grayscale characteristics with different colors and wherein the superimposing the color on the cluster block region comprises in one cluster block region like a cloud, superimposing different colors on different area bodies in the cluster block region according to grayscale thereof (see Sato, paragraphs [0050]-[0053], [0119], wherein the extracted/segmented region represents the flow area and used to obtain the cluster block regions with different colors representing different flow information values and Sato in view of Wachberg would result in the flow area being determined using grayscale blood flow imaging, wherein blood flow is presented using different grayscale characteristics (see Figures 1A and 2A of Wachberg), and therefore the combination would result in cluster block regions with different grayscale characteristics and superimposed with different colors on different area bodies according to a grayscale thereof).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al. and Pelissier et al., alone, or alternatively, further in view of Main et al., as applied to claims 1 and 22 above, and further in view of Kim’282 (US Pub No. 2016/0206282).
With regards to claim 17, as discussed above, the above combined references meet the limitations of claim 1.  Further, Sato discloses that a process from the transmitting to the obtaining the three-dimensional ultrasound image data and the flow velocity vector information of the target comprises transmitting volume plane ultrasound beams to the scanning target (paragraphs, [0007], [0033], referring to use of a two-dimensional array transducer ultrasound probe for transmitting, which would transmit beams in a plane, wherein scanning is performed three-dimensionally, and therefore the plane ultrasound beams cover a volume (i..e “volume plane ultrasound beams”); receiving echoes of the volume plane ultrasound beams and obtaining volume plane ultrasound echo signals (paragraphs [0035]-[0036]), obtaining the three-dimensional ultrasound image data based on the volume plane ultrasound echo signals (paragraphs [0035]-[0036]), and obtaining the flow velocity vector information of the target point based on the volume plane ultrasound echo signals (paragraphs [0006], [0037], [0062], [0077]).
However, they do not specifically disclose that their method further comprises transmitting volume focused ultrasound beams to the scanning target, receiving echoes of the volume focused ultrasound beams and obtaining volume focused ultrasound echo signals and that the three-dimensional ultrasound image data is based on the volume focused ultrasound echo signals.
Kim’282 disclose an ultrasound probe including a transmission unit forming a transmission signal pattern according to a control signal of the controller of the main body and performs transmit beamforming (Abstract; paragraph [0059]).  Ultrasound signals are transmitted from a plurality of transducer elements and are focused at a focal point on a scan line, and thus an ultrasound beam having a narrow width may be formed (paragraph [0059]).  When the ultrasound beam having a narrow width is formed by transmit beamforming, a resolution of the ultrasound image, and particularly, the lateral direction resolution may be increased (paragraph [0059]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Sato (or Sato in view of Main et al.) further comprise transmitting volume focused ultrasound beams to the scanning target, receiving echoes of the volume focused ultrasound beams and obtaining volume focused ultrasound echo signals and that the three-dimensional ultrasound image data is based on the volume focused ultrasound echo signals, as taught by Kim’282., in order to increase the resolution of the ultrasound image (paragraph [0059]).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al. (or Sato in view of Kim et al. and Main et al.), Pelissier et al.and Wachsberg as applied to claim 7 above, and further in view of Ohtsuka (US Pub No. 2007/0038086).
With regards to claim 19, as discussed above, the above combined meet the limitations of claim 7. Further, Sato discloses displaying a current display mode of the spatial stereoscopic image and displaying the cluster block region like a cloud in the spatial stereoscopic image to form the cluster block rolling over time (paragraphs [0076], [0117], [0122]; Figure 13). 
However, they do not specifically disclose that the method comprises of obtaining a mode switch instruction inputted by a user and switching from the current display mode to the display mode of displaying the cluster block region to form the cluster block rolling over time.  
Ohtsuka discloses an ultrasonic diagnostic apparatus and method of ultrasonic measurement, wherein, when observering the image data and the time-series data in the dynamic image display mode is again needed, the operator inputs the display mode switching signal for changing from the freeze image display mode (i.e. a current display mode) to the dynamic image display mode in the display mode switching unit (Abstract; paragraph [0088]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of the above combined references to comprise of obtaining a mode switch instruction inputted by a user and switching from the current display mode to the display mode of displaying the cluster block region to form the cluster block rolling over time, as taught by Ohtsuka, in order to allow operator control of a desired display mode, thus providing a user-friendly display system (paragraph [0088]). 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al. and Lazenby, alone, or alternatively, further in view of Main et al., as applied to claim 22 above, and further in view of Kim’282 (US Pub No. 2016/0206282).
With regards to claim 24, as discussed above, the above combined references meet the limitations of claim 22.  Further, Sato discloses that a process from the transmitting to the obtaining the three-dimensional ultrasound image data and the flow velocity vector information of the target comprises transmitting volume plane ultrasound beams to the scanning target (paragraphs, [0007], [0033], referring to use of a two-dimensional array transducer ultrasound probe for transmitting, which would transmit beams in a plane, wherein scanning is performed three-dimensionally, and therefore the plane ultrasound beams cover a volume (i..e “volume plane ultrasound beams”); receiving echoes of the volume plane ultrasound beams and obtaining volume plane ultrasound echo signals (paragraphs [0035]-[0036]), obtaining the three-dimensional ultrasound image data based on the volume plane ultrasound echo signals (paragraphs [0035]-[0036]), and obtaining the flow velocity vector information of the target point based on the volume plane ultrasound echo signals (paragraphs [0006], [0037], [0062], [0077]).
However, they do not specifically disclose that their method further comprises transmitting volume focused ultrasound beams to the scanning target, receiving echoes of the volume focused ultrasound beams and obtaining volume focused ultrasound echo signals and that the three-dimensional ultrasound image data is based on the volume focused ultrasound echo signals.
Kim’282 disclose an ultrasound probe including a transmission unit forming a transmission signal pattern according to a control signal of the controller of the main body and performs transmit beamforming (Abstract; paragraph [0059]).  Ultrasound signals are transmitted from a plurality of transducer elements and are focused at a focal point on a scan line, and thus an ultrasound beam having a narrow width may be formed (paragraph [0059]).  When the ultrasound beam having a narrow width is formed by transmit beamforming, a resolution of the ultrasound image, and particularly, the lateral direction resolution may be increased (paragraph [0059]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Sato (or Sato in view of Main et al.) further comprise transmitting volume focused ultrasound beams to the scanning target, receiving echoes of the volume focused ultrasound beams and obtaining volume focused ultrasound echo signals and that the three-dimensional ultrasound image data is based on the volume focused ultrasound echo signals, as taught by Kim’282., in order to increase the resolution of the ultrasound image (paragraph [0059]).  

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al. and Lazenby, alone, or alternatively, further in view of Main et al., as applied to claim 22 above, and further in view of Wachsberg (“B-Flow Imaging of the Hepatic Vasculature: Correlation with Color Doppler Sonography”, June 2007).
With regards to claim 26, as discussed above, the above combined references meet the limitations of claim 22.  However, they do not specifically disclose that obtaining the three-dimensional ultrasound image data comprises of obtaining an enhanced three-dimensional ultrasound image data of at least a part of the scanning target using grayscale blood flow imaging.
Wachsberg discloses that, as an alternative to using color Doppler sonography to obtain blood flow information, a technique called B-flow imaging can be used which is a non-Doppler technology that directly displays flowing intravascular echoes during real-time gray-scale sonography (Abstract; pg. 522, Section “B-Flow Imaging”).  The technique is simple to learn and operate, with fewer parameters to manipulate than color Doppler sonography, and further B-Flow imaging correctly displays normal and pathological vascular structures for which Doppler sonography findings have been misleading or erroneous (Abstract; pg. 522, Section “B-Flow Imaging”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the obtaining the three-dimensional ultrasound image data of Sato (or Sato in view of Main et al.) comprise of obtaining an enhanced three-dimensional ultrasound image data of at least a part of the scanning target using grayscale blood flow imaging, as taught by Wachsberg, in order to provide a simple, easy to learn technique for obtaining blood flow information and accurately display normal and pathological vascular structure (Abstract; pg. 522, Section “B-Flow Imaging”).
With regards to claim 27, Sato disclose that obtaining the 3D ultrasound imaging data of at least a part of the scanning target further comprises segmenting a region of interest representing a flow area in the enhanced three-dimensional ultrasound image data to obtain a cluster block region like cloud (paragraphs [0050]-[0053], referring to extracting (i.e. segmenting) an area in which a blood flow is present; further, the blood flow is depicted with a plurality of particles arranged in three dimensions in a scattered manner, which, as seen in Figures 5-6 and 12-13, results in a cluster block region “like a cloud” ; Figures 4-6, 12-13); and wherein displaying the three-dimensional ultrasound image data to form the spatial stereoscopic image of the scanning target further comprises displaying the cluster block region like a cloud in the displayed spatial stereoscopic image to form a cluster block rolling over time (paragraphs [0117], [0122]; Figure 13). 
With regards to claim 28, Sato discloses that the spatial stereoscopic image comprises at least one of stereoscopic image regions which represent tissues according to anatomical tissue structural and hierarchical relationship, wherein color of the stereoscopic image region is configured to distinguish the stereoscopic image region from adjacent stereoscopic image regions; and a contour line of the stereoscopic image region is displayed so as to highlight the flow velocity vector information of the target point (paragraphs [0063]-[0065], referring to the color of the particles being based on the velocity, which would result in stereoscopic image regions being distinguished from adjacent stereoscopic regions; paragraphs [0098]-[0100]; Figures 6, 7A and 12) and Sato discloses that superimposing the flow velocity vector information on the spatial stereoscopic image comprises configuring gone or more of a color and a shape of a flow velocity vector mark used for marking the flow velocity vector information in the spatial stereoscopic image so as to distinguish the flow velocity vector information from a background image section in the stereoscopic image or distinguish a velocity level of the flow velocity vector information (paragraphs [0063]-[0068]; Figures 6-7, 12-13).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al. and Lazenby, alone, or alternatively, further in view of Main et al., as applied to claim 22 above, and further in view of Itai (US Pub No. 2015/0157280).
With regards to claim 30, as discussed above, the above combined references meet the limitations of claim 30.  Further, Sato discloses that their system further comprises a human-machine interface device which obtains an instruction inputted by an user, wherein, the human-machine interface device comprises an electronic device which is connected with the data processing unit; the electronic device receives the 3D ultrasound image data and the flow velocity vector information of the target point and displays the 3D US image data and the flow velocity vector information on a display screen so as to present ultrasound image and the flow velocity vector information superimposed on the ultrasound image, and receives an operation instruction inputted by a user and transfers the operation instruction to the data processing unit (paragraphs [0041]-[0042]; Figures 2, 7, 10, 12-13).  
However, they do not specifically disclose that the display screen is a touch screen, wherein the operation instruction is inputted by the user through the touch screen, the data process obtains a related configuration or a switch instruction according to the operation instruction and transfers the related configuration or switch instruction to the stereoscopic display device and the stereoscopic display device adjusts display of the spatial stereoscopic image according to the configuration or switch instruction.  
Itai discloses an image display apparatus and method comprising of displaying obtained images arranged on a display screen, and an input operation receiving means that receives, in at least one of a plural display areas on the display screen, such as a touch screen, in which the tomograms are displayed, an input operation that gives an instruction to swtich the image displayed in the at least one of the plural display areas (paragraphs [0007], [0010]-[0011], [0028]).  The switching of display modes allows for comparative observation and allows a user to check whether images are correctly related to each other (paragraph [0007]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the display screen of Sato be a touch screen, wherein the operation instruction is inputted by the user through the touch screen, the data process obtains a related configuration or a switch instruction according to the operation instruction and transfers the related configuration or switch instruction to the stereoscopic display device and the stereoscopic display device adjusts display of the spatial stereoscopic image according to the configuration or switch instruction, as taught by Itai, in order to allow for comparative observation of images and allow a user to check whether images are correctly related to each other (paragraph [0007]).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al. and Pelissier et al., alone, or alternatively, further in view of Main et al. as applied to claim 1 above, and further in view of Lazenby.
With regards to claim 31, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the flow velocity vector information further includes acceleration information representing an acceleration at the target point.
Lazenby disclose a system that interrogates a region with ultrasound and then generates a vector field of values representing the velocity sensed at a plurality of image element positions, wherein spatial changes in the velocity vector field are then determined and displayed to the user in real time (Abstract). The degree of expansion or compression of any given element of a region is indicated by its velocity magnitude (speed) value and by the change in magnitude of the velocity between the element and its surrounding region of elements (column 5, lines 17-27).  There could, for example, be very fast flow of blood through an artery, with little expansion of the surrounding arterial tissue and no expansion of the blood itself, or a relatively hard lump in otherwise homogeneous tissue would normally exhibit less elasticity and compression than its surrounding tissue (column 5, lines 16-27).  The direction of arrows can be viewed as “rotating”, which can indicate a boundary region between two tissue layers or that the two tissue layers are torn or otherwise separated, thus causing non-uniform motion between them (column 5, lines 28-43, note that the marker representing a magnitude of the flow velocity vector information is associated with a rotation speed).  The quantity of interest is not just the speed but rather the degree of change of direction of the velocity, wherein quickly changing velocity directions might indicate turbulence (column 5, lines 28-43, note that the change in velocity is acceleration). The rotation for each point of the velocity vector can be displayed by calculating and displaying its magnitude by varying pixel brightness such that the brightness of the pixel is proportional or otherwise related to the magnitude (column 6, lines 44-60, note that the change in pixel brightness is associated with a rotation (i.e. rotation of pixel colors/brightness) speed).  Displaying the magnitude of the rotation at each point would give information about the degree to which any rotation at all is taking place at the point in question (column 6, lines 52-54).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the flow velocity vector information further includes acceleration information (i.e. change in velocity) representing an acceleration at the target point, as taught by Lazenby, in order to observe the degree of expansion/compression of tissue which aids in identifying very fast flow of blood, a boundary region between two tissue layers, turbulence, etc., (column 5, lines 16-43).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-15, 17-20, 22-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Pelissier et al. has been introduced to teach that a direction of a second direction indicator of the three-dimensional marker represents a direction of the flow velocity vector information at a previous time and Lazenby has been introduced to teach that a rotation speed of the three-dimensional marker represents a magnitude of the flow velocity vector information.
Further, with regards to new claim 32, Applicant argues that Sato does not disclose or suggest that a first three-dimensional marker having a location nearer an observation point is displayed larger than a second three-dimensional marker having a location farther from the observation point.
Examiner respectfully disagrees and points to Figures 11-12 and 21 of Sato, wherein a first three-dimensional marker is displayed larger at a location nearer an observation point (i.e. in Figure 11, the observation point can be viewed as being in the region 212) than a second three-dimensional marker having a location farther from the observation point (i.e. at a location farther than a location in the region 212). Sato therefore does disclose new claim 32.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793